828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry R. PROFITT, Plaintiff-Appellant,v.UNITED STATES STEEL CORPORATION, a Delaware Corporation,Defendant-Appellee.
No. 87-3034
United States Court of Appeals, Fourth Circuit.
Submitted July 17, 1987.Decided August 18, 1987.

Jerry R. Profitt, appellant pro se.
Dawne Sepanski Hickton, Louise Q. Symons, USX Corporation, for appellee.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting summary judgment for the defendant is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Profitt v. United States Steel Corporation, C/A No. 82-1064 (S.D.W. Va., Feb. 2, 1987).


2
AFFIRMED.